OFFldE OFTHE   ATTORNkY'GENERAl.   OFTEXAS
                            AUSTIIU




BonwrttbleSix?C. ~Cleckq,~'




D6ar   sir:
,_,,_c +.-.......
               --,-~




           RonorsbJ.8        Joe C.   Glodney,   Page   2



                        bInd9.u;end 'velidaa ff dorm by the .ksesso.vand
                        Colleotor or'Taxes In purscn, pxmided, tket in
                        cou.rltica   ileviut:  a po~uletiunof t&me hundred end
                        fiftg-fire thousand b-        >5j,O00) Or 1~03x9  ecooi-dI=
                       to the lust preoediug yadelal Census, the Aaaes3or
                       and Collector of !?ezosmy in edditioh oontrect
                       with spc32i~ideputies having special technical
                        t~ainih&, skiii, cd experience for the purpose
                       of assisting hiulin obteining ihfometiou upon
                       rvhichto base proper valuations of oil and miner8.3.~
                       boaring leuda cud proparties ehd loterest,.s~,~.oroln, .
                       irsduatriei      ad menufsctur3.ng     plants, end other
                       properties;qhhore        special tschnicsl akill and train-
                       ing Is requirad. In sddition thereto, such special
                       aasistsnts, olarical,~          eocountin& or stenogrephio,
                       as my be necessery to conduot,,the            orgeaization
                       herein     provided for end to carry out the purposea
                       or this Act nay ba applied fol*end appointed in
                       like olaneerprovided they ahall bagappointed only
                       far purposes       conaiatant\qIththis hct.           In e&Ii-
                       tlon    thereto,     the Assessor and Colleotor OS Taxes
                       shell be ,egt&oriqed          to apply for the appoFntn?ent
                       of a apeoiel head of the'automobile,~diviaion              OS ,_ ~.
                       his    oSSice    at a   aalery~not  .,totrxoaed  TFJO Thousand, :1  ,':".~.
                       .-
                       .eveu Ku&red Eoll&ra ($2,700) per enhui.~ The
                       cctipenaatiou      to be paid audh speciaL de@ios end
                       spsoiel automobile d8periment head shell be aubjeci
                       to the &pprovel.of the Comiuiesiohera            Court end the
                       County Ludiior, en& 1Wtationa upon the mount of
                       8Uoh aomponaation&sew&em provided sha.lill               not ep-     '
                       PlY.     The   contreot     of  employment  shell   be  for a
                       defloita tern,,not extending beyond the term of
                       offioe of tha Assessor and Colleotor, end ahall
                       ba mda upon morn applfcation,tothe ~omissioners
                       Cotit sh0ivi.wthe necessity therefor, end ahell be
                       al;bjeotto approval both as to aubstanoe and as to
                       form by the Comissionara Court            end  by   the  County
                       Auditor. hots 1%76,-p; 220; G. I.,vol. 8, pa,1096;
                       Acts 1935, 44th M-T..,p. 648, ch. 262, Q 1; Aats
                       1939, l&h~Lo&, B. B. $%22,,Q 1."
                     Article 7256, Varnon's hnnotstsd  Texss Civ3.IStet-
           utes, provides for the eppoiotmnt of aeputjr tar e3sos3oT-
           collectorsin oertsin towns end cities. There are no ego
           qualificationsfiucd for such daputles in this stetuta.
 ~oonorable
         soi?0. Cladmy, Faga3                                  ..




             llrticle1605, Vemon7.s hktatea       TOZES Civil  Stat;-
1 utes, provifies,amnz; 0th~ thiags, 'iOntb.asjigoInti9ent      of
  deputy tsx assessor-oollectorsft)XbWi!iCil 0I'f'J.oes   in ce3dxin
  Goutrtios.  ‘I’his statate does riot prGr;crlbe Oliy age cpsl?l.iYctw
  tions for such deputies.
                drtiCit3   72&   %XXIOZI'S   hTKIOt&Gd   'l8X83 civil   scat-
 u&s, presoribes tho.oath thst couiitytax assassor-aolleatorn
 =a tiidr  deputies Bust take. Ihevor, it is olearlg e?,parcut
 thst ,thePe1s nothing in it that n &nor ooul.&not subscribe
 to.:
           t~rtlole3902; Vernon's fmotatoci Texas Civil Stat-
 utes, provla.sofor the aygointrml~ or &puties, assistants
 end alerki generally but does not prescribe sny age quslrfi-
 cations for suoh appointees.
                Section 7* Infants; 23 Texas &?.risprudenoe,
                                                           p. 7':2,
 reads    8s   rollorsr




          on whether tha olfioe is 8 ninistcrial OCR-ajwii-
          cial OLW. The rule hss been $hua stated: If the
          orf%oe is ninistorial, 3uch aa calls for the exer-
          cise or skill saCiLntelligenae only, tiers ifi@
          legally hold the s&.m end execute the duties there-
          of; but if the office is jtiicial or om T.'hich  con-
          oerns the ackL.ni$iration of justice, itdants nay
         .no",be appoi:ltoaLhersto. IL im5 bocn helriacoerd-
          in&y that a minor  fxty hold the oki?.ueof deputp
          county olo?k, tb~erebeing n0thin~g.k the eonstitu-
          Lion 0~ statutes prescribirig?u~l~llicatians-bush
          would rendor hifaimligible or disqimlify hia.*
           :'!G
              have been unable ~to find any constitutionalor
                              v ugo q~ualificztiona
 3tnl;utoryprovisions roquirin,                    for deputy
 oounty tnx sssessor-colleeto~a..
Honorable Joe C, Gladney, Page 4


           1% quote'from 34 Texas JurisprudcnW, p. 345, as
follows:          ~.'.
         n       In so 'faras the decisions have dealt
    with ~t&&ter:it    'inheld       thzt botghminors
    and women can be deputy clok~,*and a womanls CT-
    gibility is'not affected by the faot that she is
    marxied.n .,(Undsrscorlwoxrs)
          TX& case of Narkreadtirv. State, 33 3; I?.117,
Texas Co'uYtof CrXninal Appeals, holds tlwt a nfnor nmy 1~    -
gaily serve as a deputy county oleric.
          The oasa of Delaney v. State, 9.09. W. 642, Tuxae
Court of Criminal Appeals, h@dn that a deputy distrititclerk.
need not be a qunli.fied.voterand may bs~a wamsnl This case
oftad the Earkreadar oase,'~~su~>ra.
          Opinion 30. O-4963 of thin department holds that a
minor may legally sexve as assistant county auditor. A oopy.
of this opinion is etiolosedherewith for your infornatioa.
          You are resoactf&  advised that it is the opinion
of this ~departmentt&t a mink may legally sexve as do-&y
oounty ta2 assessor-oollector. This is true irrospectivo of
whethe or not the disabilitiesof minority have boon removed.




                                              vh.J.,Fanning
                                                  Assistant